Order entered October 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00365-CR

                                 STEVEN WARE, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-76179-R

                                           ORDER
       We REINSTATE this appeal.

       We abated the appeal for the appointment of new counsel. On October 7, 2019, a

supplemental clerk’s record containing the trial court’s appointment of counsel. We DIRECT

the Clerk of the Court to list Lawrence Mitchell as appellant’s appointed counsel.

       Appellant’s brief is DUE by November 15, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

Presiding Judge, 265th Judicial District Court; to Lawrence Mitchell; and to the Dallas County

District Attorney’s Office, Appellate Division.

                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE